o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c person to contact ----------------------------- telephone number --------------------- refer reply to genin-131452-11 date date number release date uil --------------------- --------------------- ------------------------- dear ---------------- this responds to your correspondence dated date in which you request general information about the internal_revenue_code the code and the regulations relating to reporting and withholding of income taxes the letter you sent to us asked the following three questions for which we have provided summary answers which tax regulation imposes a penalty against an employer for not obtaining a signed form_w-4 from new employees answer there is no specific penalty imposed on an employer for not obtaining a signed form_w-4 from new employees which tax regulation imposes a penalty against an employer for not withholding from an employee answer penalties under sec_6651 of the code may be imposed on an employer for failure to timely pay employee withholding taxes which tax regulation penalizes an employer for not obtaining disclosure of an individual’s social_security_number as a condition_of_employment answer there is no specific penalty for an employer’s failure to obtain disclosure of individual’s social_security_number as a condition_of_employment sec_3402 of the code provides that except as otherwise specifically provided in sec_3402 every employer shall withhold federal_income_tax from the wages it pays to its employees the amount of tax to be withheld and paid over for each employee is determined with regard to a withholding_exemption certificate form_w-4 relating to the employee s marital status and the number of withholding exemptions which the employee claims genin-131452-11 sec_3402 provides that the employee shall furnish the employer with a signed form_w-4 on or before the date of commencement of employment the employer is required to request form_w-4 from the employee but if the employee fails to furnish a signed form_w-4 the employer should withhold the tax as if the employee was single with no withholding exemptions sec_31_3402_f_2_-1 of the employment_tax regulations an employer is relieved of liability to any other person for the amount of tax withheld and paid to the internal_revenue_service sec_31_3403-1 of the employment_tax regulations thus under the provisions of the code and regulations discussed above an employer is required to withhold income taxes even with respect to wages paid to employees who fail to provide forms w-4 additionally under sec_3403 every employer required to withhold federal_income_tax under sec_3402 is liable for the payment of such tax whether or not it is collected from the employee moreover pursuant to sec_3402 if an employer fails to withhold income_tax on wages paid to an employee and the tax is subsequently paid_by the employee the employer is not absolved of any penalties or additions to tax relating to the failure to withhold which may be assessed in addition to the liability imposed by sec_3403 the penalties and additions to tax which may be assessed on the employer for failing to withhold tax from wages paid to an employee include the failure to pay penalty of sec_6651 sec_6721 of the code imposes a penalty for failure_to_file correct and complete information returns for instance employers filing a form_w-2 wage and tax statement with an incorrect or missing employee social_security_number ssn may be subject_to this penalty sec_6722 imposes a penalty for failure to furnish correct and complete payee statements under sec_6724 of the code the service may waive the penalties under sec_6721 and sec_6722 if the employer shows that the failure is due to reasonable_cause and not to willful neglect the penalty may be waived for reasonable_cause only if the employer establishes that there are significant mitigating factors with respect to the failure or that the failure arose from events beyond the employer’s control sec_301_6724-1 of the regulations on procedure and administration the regulations also require that the employer establish that it acted in a responsible manner before and after the failure occurred sec_301_6724-1 and f of the regulations provide special payee taxpayer_identification_number tin soliciting rules for missing and incorrect payee tins such as ssns to establish that the filer acted in a responsible manner see e vi b and f ii of the regulations accordingly an employer may request a waiver of the sec_6721 penalty or sec_6722 penalty for reasonable_cause under sec_6724 of the code and the regulations thereunder genin-131452-11 this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect on the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law i hope this information is helpful to you if you have any further questions please contact ----------------------------- of this office at ----- ------------- sincerely _________________________ paul j carlino branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
